Citation Nr: 0115050	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
1996 for the grant of Department of Veterans Affairs (VA) 
compensation benefits.  

2.  Entitlement to a combined rating in excess of 60 percent 
from June 13, 1996 to December 10, 1997.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had recognized oceangoing service as a member of 
the United States Coast Guard - American Merchant Marine from 
November 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA, 
Philadelphia, Pennsylvania, Regional Office (RO).  In 
November 2000 the veteran testified at a Travel Board hearing 
before the undersigned.  While the case was pending at the 
Board, a claim for payment of assistance in the purchase of 
an automobile was associated with the claims folder.  That 
matter is referred to the RO for appropriate processing.  The 
veteran and his representative also appear to be raising a 
claim of entitlement to an earlier effective date for a grant 
of service connection for loss of use of both lower 
extremities.  That matter has not been addressed by the RO 
and, is referred to the RO for initial consideration. 


FINDINGS OF FACT

1.  On June 13, 1996, the veteran filed an initial claim for 
VA compensation benefits; a rating decision in January 1997 
and a hearing officer's decision in January 1998 granted 
service connection for residuals of a left arm wound and for 
residuals of a back injury, respectively, effective from that 
date.  

2.  From June 13, 1996 to December 10, 1997, the veteran's 
service connected disabilities were a low back disorder rated 
60 percent disabling and residuals of a left arm injury, 
rated 10 percent. 


CONCLUSIONS OF LAW

1.  An effective date earlier than June 13, 1996 for the 
grant of service connection and compensation benefits for a 
low back disorder and for residuals of a left arm wound, is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).

2.  A combined rating in excess of 60 percent for the 
veteran's service connected disabilities is not warranted for 
the period of time from June 13, 1996 to December 10, 1997.  
38 C.F.R. § 4.25 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On June 1, 1993, the veteran made application to the 
Philadelphia, Pennsylvania, VA Medical Center (VAMC) for the 
determination of his eligibility for VA medical benefits.  On 
June 4, 1993, the VAMC directed VA Form 10-7131 to the RO for 
verification of the veteran's military service information 
and service connection status.  The form listed a different 
claims file number than the veteran's Social Security number.  
For identification purposes, there was included with that 
form a copy of the veteran's Honorable Discharge Certificate 
from the United States Coast Guard - American Merchant 
Marine.  In response to that request, on August 2, 1993, the 
RO provided erroneous information to VAMC regarding an 
individual who had U.S. Army service from March 1941 to 
August 1945, and had service-connected residuals of a left 
lower extremity injury, rated 10 percent.  Based on this 
information, the veteran was declared eligible for VA medical 
benefits and was issued a Service-Connected Priority VA 
Patient Data Card that contained his name and Social Security 
number, as well as the claims file number that was 
erroneously cited in the foregoing verification process.  He 
began receiving medical services from the VAMC.  

On June 13, 1996, the RO received from the veteran VA Form 
21-526, Veteran's Application for Compensation or Pension.  
The form was not dated, but was signed by the veteran.  In 
the form, he asserted a claim of service connection for 
disorders of the feet, arm, back and legs.  
In a January 1997 rating decision, the RO granted service 
connection for residuals of a left arm wound, rated 10 
percent effective from the date of the receipt of the 
veteran's claim for benefits, June 13, 1996.  

A January 1998 hearing officer's decision granted service 
connection for a low back disorder, rated 60 percent, also 
from June 13, 1996.  The RO also determined that the combined 
rating for the veteran's back disorder and left arm disorder, 
effective from June 13, 1996, was 60 percent.  

In a February 2000 rating decision, the RO granted a total 
rating based on individual unemployability due to service 
connected disabilities, effective from the date of receipt of 
such claim, September 10, 1999.  

In an April 2000 rating decision, the RO reduced the rating 
for the veteran's low back disorder from 60 percent to 40 
percent, but granted service connection for loss of use of 
both lower extremities, rated 100 percent, effective from 
December 10, 1997, and special monthly compensation based 
upon the loss of use of both lower extremities, also 
effective December 10, 1997.  

Analysis

Effective Date

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A review of the claims file shows that the RO has met its 
VCAA mandated duty to assist the veteran in the development 
of his claims, and that VCAA mandated notice requirements are 
met.  By the statement of the case, the veteran was notified 
what was necessary to substantiate his claims, and the bases 
for the decisions on the claims.  All evidence identified by 
the veteran relative to the claims has been obtained and 
associated with the claims folder.  At a Travel Board hearing 
in November 2000, testimony was elicited regarding the 
existence of any further pertinent evidence.  The veteran 
testified, and his representative also indicated, that that 
there was none.  Accordingly, the Board concludes that the 
duty to assist and notice requirements under the new law are 
met, and that reviewing the claims without remanding them to 
the RO for initial consideration in light of the new law is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran asserts that the effective date of his award of 
compensation benefits should instead be the date he initially 
sought medical care at a VAMC, namely June 1, 1993.  He 
argues that the VAMC determined that he was service-connected 
in 1993 and that he was given a medical card substantiating 
that status.  He also asserts that at the time of his initial 
visit to the VAMC in June 1993, he was referred to the 
American Legion Service Office where he filled out a claim 
for service connection for residuals of injuries he sustained 
in service.  He states that because of the gravity of his 
medical condition, he did not follow up on such claim until 
1996.  He argues that he should not be penalized for the fact 
that his claim was lost, and therefore not processed, when he 
originally filed it.  

The effective date for the grant of service connection is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date of such an award is the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  An informal 
claim is further defined in the regulations.  38 C.F.R. § 
3.155 (a) holds that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.

The veteran's initial claim for service connection of record 
was received June 13, 1996.  Inasmuch as this is far beyond a 
year after his separation from service, the effective date of 
a grant of service connection based on such claim may not be 
earlier than the date it was received.  

The veteran argues that he, in fact, did file an earlier 
claim for service connection (and compensation) in 1993.  He 
insists that the fact that he was issued a service connected 
patient priority card by the VAMC at the time is evidence 
that he filed an earlier service connection claim.  He states 
that he dropped off such a claim at the American Legion 
office in the hospital.  In that regard, it is noteworthy 
that the erroneous issuance of a patient card listing a 
different Claims number and a disability other than those now 
service connected is no evidence that a claim for service 
connection for the disabilities at issue was filed at the 
time.  Whether a claim is formal or informal, it must still 
identify benefit sought.  A card erroneously showing 
eligibility for treatment for residuals of a left leg injury 
may not reasonably be construed as signifying that claims 
were filed for service connection for low back and left arm 
disabilities.  With regard to the assertion that the veteran 
prepared a service connection claim at the American Legion 
office at the VAMC in 1993, there is no evidence that such a 
claim was ever received at any VA office.  And, in fact, 
American Legion has not offered any documentation that they 
submitted such claim on the veteran's behalf in 1993 (nor 
that any documentation of such claim exists).  Absent 
evidence of filing of a claim for service connection for low 
back and left arm disabilities prior to June 13, 1996, there 
is no legal basis for granting service connection and 
compensation for such disabilities effective prior to that 
date. 

Combined Rating

The veteran essentially argues that if his 60 percent rating 
for low back disability, in effect from June 13, 1996 to 
December 10, 1997 is added to the 10 percent rating for 
residuals of a left arm wound in effect at the same time, the 
sum is 70 percent, and therefore the combined rating should 
be70 percent.  

The Schedule for Rating Disabilities provides a formula for 
determining the combined schedular rating for a veteran's 
service-connected disabilities.  Under this formula, the 
ratings for individual service connected disabilities are 
combined (not added) to determine the ultimate combined 
rating.  When a 60 percent rating and a 10 percent rating are 
combined, the resulting rating is 60 percent.  38 C.F.R. 
§ 4.25(a)(b), Table 1.

It appears from the veteran's arguments that he 
misunderstands the concept of combination of ratings under 38 
C.F.R. § 4.25.  He apparently believes that the combined 
rating is arrived at by simple addition of the ratings 
assigned for individual disabilities.  His argument is 
inconsistent with the express provisions of the controlling 
regulation, 38 C.F.R. § 4.25, which stipulate that the 
ratings for individual disabilities will be combined (not 
added), and converted (rounded) to the nearest degree 
divisible by 10.  

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER


An effective date earlier than June 13, 1996 for the grant of 
VA compensation benefits is denied.  

A combined rating in excess of 60 percent from June 13, 1996 
to December 10, 1997 is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

